DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings filed on 07/08/2020 are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings filed on 09/01/2020 are objected to under 37 CFR 1.83(a) because they fail to show structures, steps, or functions as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 19: 
an obtaining module, configured to obtain;
a recognition module, configured to: invoke;
a marking module, configured to mark;
a movement path forming module, configured to form;
Claim 21:
a communication module, communicating;
a positioning module, forming
Claim 22:
movement module to drive;
a control module controlling the movement module;
a positioning module, configured to output;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claims 1 and 18-22, the limitation of a preset recognition model is not properly defined in the specification. Pages 18 and 19 of the disclosure describe what the preset recognition model recognizes and that the sub-areas are divided by invoking the preset recognition model, while pages 34 and 35 describe how the preset recognition model could be obtained with a relatively a high accuracy. However, nothing in the disclosure defines or describes the structure or the algorithm that render the preset recognition model. In other words, the form, structure, and/or composition of the preset recognition model are not well supported in the specification.
Claims 2-17 depend from claim 1 and include all of its limitations, rendering them rejected under the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18-22 recite:
invoking a preset recognition model: this limitation is considered indefinite because the structure or algorithm that form or define the preset recognition model are vague. It is clear to the examiner how to construct or define said model. Said model can be constructed in an indefinite number of ways, therefore the limitation of a preset recognition model is vague and ill-defined rendering the claims indefinite. Furthermore, it is unclear what the result of invoking the preset model does to the method/process recited, since the result/effect is not referred to or used in the remaining steps recited. Thus, the purpose of this limitation is vague, and the metes and bounds of the claims are indefinite. 
Claim 5 recites: 
an adjacent range area of the reference point: the term “adjacent range” is indefinite because it is unclear what the limits, boundaries, exclusions, or inclusions of this range are, how close or how far it is to the reference point, rendering the claim scope indefinite. 
Claim 6 recites: 
“a preset recognition model”; “a semantic map”: these two terms recited in this claim, are also recited in the independent claim from which this claim depends as “A preset recognition model”, and “a semantic map”. Therefore, it is unclear if the terms recited in claim 6 are the same as or different from the terms recited in the independent claims. 
Claims 7-8 depend from claim 6, include all of its limitations and do not cure its deficiencies, rendering them rejected under the same rationale. 
Claim 7 recites: 
a corresponding sub-area based on one of the reference points: this limitation is indefinite because it is unclear if the corresponding sub-area is among the one or more sub-areas recited in claim 6 or a separate sub-area; furthermore, there is insufficient antecedent bases for “the reference points”, the independent claims recite “a reference point”, yet, does not specify multiple reference points, from which “one” of them has a corresponding sub-area. 
Claim 8 depends from claim 7, includes all of its limitations and does not cure its deficiencies rendering it rejected under the same rationale.
Claim 8 recites: 
a recognized passable non-working area and/or passable non-working area boundary: this limitation is indefinite because it is unclear what “a recognized passable non-working” area or boundary is defined by or how different it is from the working area/boundary recited in the independent claim; that is, how is a passable non-working area different from a working area since the self-moving device can pass through it. 
Claim 10 recites: 
a movement process through positioning: it is unclear what a movement process is, or what it does to the movement of the self-moving device, for example, is it the actual movement of the self-moving device or is it a process that forms the movement path, or something else? Thus, this limitation is considered indefinite. 
Claim 11 recites: 
a movement path: the independent claim also recites “a movement path”, therefore, it is unclear if this movement path is the same as or different from the movement path recited in the independent claim;
a regular movement path: it is unclear what a regular movement path refers to, or how different it is from the movement path recited earlier in the independent claim; the term “regular” in claim is a relative term which renders the claim indefinite; the term “regular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what standard or condition the movement path is considered regular; that is, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites: 
a regular movement path: it is unclear what a regular movement path refers to, or how different it is from the movement path recited earlier in the independent claim; the term “regular” in claim is a relative term which renders the claim indefinite; the term “regular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what standard or condition the movement path is considered regular; that is, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
a former path section and a latter path section: the terms “former” and “latter” are relative terms and are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what standard or condition the movement path is considered former or latter; that is, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites:
an adjusted path: the term “adjusted” is a relative term and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what standard or condition the movement path is considered to be adjusted; that is, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
an obstacle at the position (second occurrence of this term): the claim already recites “an obstacle at a position” earlier, therefore, it is unclear if this obstacle is the same as the obstacle recited earlier in the claim or a different one. 
Claim 14 recites: 
the integration of a positioning signal: there is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends, rendering the metes and bounds of the claim indefinite
Claim 16 recites: 
a preset recognition model, a semantic map: these two terms recited in this claim, are also recited in the independent claim from which this claim depends as “A preset recognition model”, and “a semantic map”. Therefore, it is unclear if the terms recited in claim 6 are the same as or different from the terms recited in the independent claims.
With respect to claims 19, 21, and 22:
Claim limitations as explained in paragraphs 8 A), 8 B), and 8 C) (above) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites invoking, determining, marking, and forming a movement path. 
The limitations of invoking, determining, marking, and forming a movement path, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claims preclude the step from practically being performed in the mind. For example, “invoking, determining, marking, and forming a movement path” in the context of this claim encompasses the user manually steps of evaluating a workable area and constructing a trajectory based on this workable area. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements: 
Claims 1, 18-22: “obtaining electronic map data from an electronic map database, wherein the electronic map data comprises image data comprising a target working area, and the image data is correlated to coordinate information”; “ a preset recognition model”; “the semantic map comprises a recognized workable area and/or workable area boundary, and the workable area and/or workable area boundary is correlated to the coordinate information”; “using the reference point as a start point and based on the workable area and/or workable area boundary on the semantic map”.
Additionally claim 18 recites “A computer-readable storage medium, storing computer instructions, the instructions, when executed, implementing the steps of”.
Claim 19 recites: An area division and path forming apparatus for a self-moving device, an obtaining module, a recognition module, a marking module, a movement path forming module;
Claim 20 recites: An area division and path forming apparatus for a self-moving device, comprising: a memory, storing computer-readable instructions; and a processor,
Claim 21: An automatic working system, comprising a self-moving device and an application installed on a user terminal side, a communication module, a positioning module. 
Claim 22: An automatic working system, movement module, control module, positioning module.
The apparatuses, the processors, computer readable programs, modules and working systems in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating, transmitting, receiving and outputting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Obtaining the electronic map data, the preset model, the semantic map, and electronic map definitions are all considered insignificant extra-solution activity that do not impose any meaningful limits on practicing the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using systems, applications, apparatuses, computer readable programs, and modules to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the obtaining of electronic map data is reconsidered in this step and interpreted to be insignificant extra solution activity in the form of data gathering. Furthermore, the preset model, the semantic and electronic data definitions are considered extra-solution activity that do not interfere and are not specifically required for the steps of the invention to take place. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 1-17 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 10, 11, 14, 15, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booher (US 2016/091898 A1)

Regarding claims 1, 18-22, Booher discloses an area division and path forming method for a self-moving device (paragraph 57: "the vehicle 200 or other machine 200 equipped with the control system 100 (such as a riding lawnmower tractor 200) in the normal fashion to perform the entire task, such as mowing a yard or other area 420"), comprising: 
obtaining electronic map data from an electronic map database, wherein the electronic map data comprises image data comprising a target working area, and the image data is correlated to coordinate information (paragraph 57: "an existing digital map image, such as a satellite view map rendered by Google Maps or Google Earth");
invoking a preset recognition model (paragraph 57: "the control system 100, when in learning mode 400 … will automatically program itself with not only the perimeter 430 but also all the areas 440 actually traversed by the machine 200 (i.e., traversed areas 440), as well as all the areas 450 within the perimeter 430 that were avoided and not traversed (i.e., avoided areas 450) … the control system 100 may then generate a map 510 of the area 420 that was traversed, including a perimeter 430 and areas 450 that were excluded within the perimeter 430", figure 3C, paragraph 65: "to determine one or more perimeters 430 of the one or more areas 440 over which the autonomously steering machine 200 did travel) causing the processor 140 to process the map data 480 in view of the machine-specific data 310 for the autonomously steering machine 200 to determine one or more perimeters 430 of any excluded areas 450 over which the autonomously-steering machine 200 did not travel within the one or more areas 440", paragraph 65: "to determine one or more perimeters 430 of the one or more areas 440 over which the autonomously steering machine 200 did travel …to determine one or more perimeters 430 of any excluded areas 450 over which the autonomously-steering machine 200 did not travel within the one or more areas 440"), and 
determining a semantic map (figure 3C) based on the electronic map data (paragraph 57: "The map may be displayed to a user 700 … and may be overlaid on an existing digital map image, such as a satellite view map rendered by Google Maps or Google Earth …The original and optimized travel path(s) 460 may optionally be shown to the user 700 on a digital map image, such as a Google Maps satellite image"),
wherein the semantic map comprises a recognized workable area (figure 3C: area 420) and/or workable area boundary (figure 3C: area 430), and the workable area and/or workable area boundary is correlated to the coordinate information (paragraph 57: "overlaid on an existing digital map image, such as a satellite view map rendered by Google Maps or Google Earth on a digital map image, such as a Google Maps satellite image");
marking at least one reference point on the semantic map or the electronic map data (paragraph 64: a) obtain and record the location of a starting point 41 0", paragraph 65: "a) positioning the autonomously-steering machine 200 at a starting point 410, causing a GPS system 110 attached with the autonomously-steering machine 200 to obtain the location of the starting point 410, and causing a memory device 130 attached with the autonomously-steering machine 200 to record the starting point 41 0", paragraph 65: "A location may be assigned one or more starting points 410 that are the origin point for path plans 460")); and 
forming a movement path (paragraph 57: "the control system 100 may then perform one or more of any suitable optimization algorithms to determine the most efficient travel path for that machine 200 to cover that same area 440. The control system 100 may then save this optimized travel path 460, which may subsequently be used to automatically steer or drive the machine 200 through the same optimized travel path 460", paragraph 65: "record the tracked location 415 of the autonomously-steering machine 200 as map data 480 in the memory device 130") by using the reference point as a start point  (paragraph 65: "A location may be assigned one or more starting points 410 that are the origin point for path plans 460") and based on the workable area and/or workable area boundary on the semantic map  (paragraph 57).
Regarding claim 2, Booher discloses the marking at least one reference point on the semantic map or the electronic map data comprises: automatically determining a point in the target working area as the reference point according to the semantic map (paragraph 64: "a) obtain and record the location of a starting point").
Regarding claim 5, Booher discloses generating a first drive circuit instruction, wherein the first drive circuit instruction instructs to move to the reference point or an adjacent range area of the reference point; and executing, by the self-moving device, the first drive circuit instruction by performing positioning and based on coordinate information of the reference point (paragraph 57: "automatically steer or drive the machine 200 through the same optimized travel path 460 any number of times in the future"; paragraph 64: b));
Regarding claim 9, Booher discloses: recognizing the workable area boundary through visual recognition (paragraph 67: “the plurality of optimized travel paths 460 include travel paths at different angles that each create unique visual effects on the area 440 when the autonomously-steering machine 200 travels on said travel paths 460.” ;The visual effects on the area corresponding to the travel paths, allow the self-moving device to predict the workable area boundary); and generating a third drive circuit instruction based on the recognized boundary, wherein the third drive circuit instruction instructs to move along the workable area boundary and/or steer to move away from the workable area boundary (paragraph 28: “defining one or more optimized travel paths for an autonomously-steering machine to travel over one or more areas”; “determine one or more perimeters of any excluded areas over which the autonomously-steering machine did not travel within the one or more areas”; perimeters of excluded areas render the device to stay away avoid those areas, Fig. 3C, Perimeter 430).
Regarding claim 10, Booher discloses recognizing the workable area boundary through visual recognition (paragraph 67: “the plurality of optimized travel paths 460 include travel paths at different angles that each create unique visual effects on the area 440 when the autonomously-steering machine 200 travels on said travel paths 460.” ; the visual effects on the area corresponding to the travel paths, allow the self-moving device to predict the workable area boundary); operating the self-moving device to move along the workable area boundary (paragraph 28: “defining one or more optimized travel paths for an autonomously-steering machine to travel over one or more areas”; “determine one or more perimeters of any excluded areas over which the autonomously-steering machine did not travel within the one or more areas”; perimeters of excluded areas render the device to stay away avoid those areas, Fig. 3C, Perimeter 430), and recording the coordinate information in a movement process through positioning; and generating a working area map of the target working area according to the recorded coordinate information (paragraph 64: “b) continuously track location of the autonomously-steering machine 200 while it is moved and manually steered from the starting point 410 over an area; c) record the tracked location of the autonomously-steering machine 200 as map data 480 in the memory device structure 130; d) process the map data 480 in view of effective travel path width data 318 for the autonomously- steering machine 200 to determine one or more perimeters 430”; paragraph 57; Fig. 3C).
Regarding claim 11, Booher discloses the forming a movement path comprises forming a regular movement path (paragraph 57: "the control system 100 may then perform one or more of any suitable optimization algorithms to determine the most efficient travel path for that machine 200 to cover that same area 440. The control system 100 may then save this optimized travel path 460, which may subsequently be used to automatically steer or drive the machine 200 through the same optimized travel path 460").
Regarding claim 14, Booher discloses generating the movement path based on the integration of a positioning signal, wherein the positioning signal is obtained from inertial navigation, a speedometer or satellite navigation (paragraph 57: "an existing digital map image, such as a satellite view map rendered by Google Maps or Google Earth");
Regarding claim 15, Booher discloses the electronic map database comprises an online satellite map database (paragraph 57: "an existing digital map image, such as a satellite view map rendered by Google Maps or Google Earth").
Regarding claim 17, Booher discloses the self-moving device comprises a self-moving lawn treatment device, and the target working area comprises a target lawn (paragraph 57: "the vehicle 200 or other machine 200 equipped with the control system 100 (such as a riding lawnmower tractor 200) in the normal fashion to perform the entire task, such as mowing a yard or other area 420”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Booher in view of Balutis (US2016165795 A1).
Regarding claim 3, Booher does not explicitly state the automatically determining a point in the target working area as the reference point according to the semantic map comprises: automatically determining a corner point of the workable area (corner point, paragraph 57) and/or a turning point of the workable area boundary as the reference point. 
On the other hand, Balutis teaches the automatically determining a point in the target working area as the reference point according to the semantic map comprises: automatically determining a corner point of the workable area and/or a turning point of the workable area boundary as the reference point ([0083]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Booher reference and include features from the Flan reference, and have the reference point be a corner point on the working area. Doing this would provide the advantage of starting the work/function from an angled boundary of the working area, which results in a more organized and easier self-driving device steering and function.
Regarding claim 4, Booher does not explicitly state the marking at least one reference point on the semantic map or the electronic map data comprises: presenting the semantic map or the electronic map data to a user; receiving a selection operation of the user on the semantic map or the electronic map data; and marking the reference point on the semantic map or the electronic map data according to the selection operation. 
On the other hand, Balutis teaches: presenting the semantic map or the electronic map data to a user; receiving a selection operation of the user on the semantic map or the electronic map data; and marking the reference point on the semantic map or the electronic map data according to the selection operation (paragraph 84: "The user could also select the orientation of these ranks").
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Booher reference and include features from the Balutis reference, and allow the user to select the marking of the reference point. Doing so would provide a more user friendly, and interactive process and that allows the user to manually specify the reference points depending on his knowledge and observation of the area. 
Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (US2019/0208695A1).
Regarding claim 6, Booher discloses the invoking a preset recognition model, and determining a semantic map based on the electronic map data comprises: invoking the preset recognition model, and generating one or more sub-areas based on the electronic map data, wherein the workable area of the semantic map comprises the sub-area (paragraph 57: "the control system 100, when in learning mode 400 … will automatically program itself with not only the perimeter 430 but also all the areas 440 actually traversed by the machine 200 (i.e., traversed areas 440), as well as all the areas 450 within the perimeter 430 that were avoided and not traversed (i.e., avoided areas 450) … the control system 100 may then generate a map 510 of the area 420 that was traversed, including a perimeter 430 and areas 450 that were excluded within the perimeter 430"; Fig. 3C sub-areas 430, 440, 450).
However, Booher does not explicitly state the marking at least one reference point on the semantic map comprises: marking at least one reference point in each sub-area.
On the other hand, Graf teaches the marking at least one reference point on the semantic map comprises: marking at least one reference point in each sub-area (Figs. 3, 4, 10, see subareas with labels surrounding each sub-area, as denoted by the description tree islands).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Booher reference and include features from the Graf reference, and mark at least one reference point in each sub-area. Doing so would enable a cost-efficient optimized path of the self-moving device through agricultural fields, as denoted by Graf (abstract).
Regarding claim 7, Booher does not explicitly state generating a second drive circuit instruction, wherein the second drive circuit instruction instructs to move, after movement is completed in a corresponding sub-area based on one of the reference points, to a reference point corresponding to another sub-area to start movement in the another sub-area.
On the other hand, Graf teaches generating a second drive circuit instruction, wherein the second drive circuit instruction instructs to move, after movement is completed in a corresponding sub-area based on one of the reference points, to a reference point corresponding to another sub-area to start movement in the another sub-area (See Fig. 3, M1: pattern 37 38 50 47; 37 and 38 are nodes (i.e. reference points) that refer to one sub-area while 50-47 are nodes that refer to another sub-area).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Booher reference and include features from the Graf reference, and perform the movement from one mark of at least one reference point in a sub-area to another reference point in another reference area. Doing so would enable a cost-efficient optimized path of the self-moving device through agricultural fields, as denoted by Graf (abstract).
Regarding claim 8, Booher discloses the semantic map further comprises a recognized passable non-working area and/or passable non-working area boundary, and the passable non-working area and/or passable non-working area boundary is correlated to the coordinate information (Fig. 3C: area 420 is considered a passable area; paragraph 57: "overlaid on an existing digital map image, such as a satellite view map rendered by Google Maps or Google Earth on a digital map image, such as a Google Maps satellite image");
However, Booher does not explicitly state the moving, after movement is completed in a corresponding sub-area based on one of the reference points, to a reference point corresponding to another sub-area comprises: moving, after movement is completed in the corresponding sub-area based on one of the reference points, to the reference point corresponding to the another sub-area through the passable non-working area.
On the other hand, Graf teaches state the moving, after movement is completed in a corresponding sub-area based on one of the reference points, to a reference point corresponding to another sub-area comprises: moving, after movement is completed in the corresponding sub-area based on one of the reference points, to the reference point corresponding to the another sub-area through the passable non-working area (See Fig. 3, M1: pattern 37 38 50 47; 37 and 38 are nodes (i.e. reference points) that refer to one sub-area while 50-47 are nodes that refer to another sub-area; passable area between nodes 38 and 50).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Booher reference and include features from the Graf reference, and perform the moving through a passable area. Doing so would enable a cost-efficient optimized path of the self-moving device through agricultural fields, as denoted by Graf (abstract).
Regarding claim 12, Booher does not explicitly state the forming a regular movement path comprises: generating a round-trip movement path, wherein the round-trip movement path comprises a former path section and a latter path section, and the latter path section is offset from the former path section by a preset distance.
On the other hand, Graf teaches the forming a regular movement path comprises: generating a round-trip movement path, wherein the round-trip movement path comprises a former path section and a latter path section, and the latter path section is offset from the former path section by a preset distance (Fig. 3, is a round-trip movement path as denoted by figure 12 of the current application, Segment portion 1-44 and segment portion 36-43 are former and latter segments that differ from each other by a preset distance (the same spacing between all the segments)).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Booher reference and include features from the Graf reference, and form a round-trip path using a former and a latter segment that are offset by a preset distance. Doing so would enable a cost-efficient optimized path of the self-moving device through agricultural fields, as denoted by Graf (abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Booher in view of EINECKE (EP2689650 A1)
Regarding claim 13, Booher discloses determining, whether there is an obstacle at a position at a preset distance in front of a current position; and generating an adjusted path if it is determined that there is an obstacle at the position at the preset distance in front of the current position, wherein the adjusted path is used for avoiding the obstacle (paragraph 57).
However, Booher does not explicitly state determining, through visual recognition, whether there is an obstacle. 
On the other hand, EINECKE teaches determining, through visual recognition, whether there is an obstacle ([0044]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Booher reference and include features from the EINECKE reference, to visualize the obstacle by visual recognition. Doing so would provide a more accurate detection of the obstacle. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Booher in view of Huang (US 9953236 B1).
Regarding claim 16, Booher does not explicitly state the invoking a preset recognition model, and determining a semantic map based on the electronic map data comprises: performing convolution processing on the image data in the electronic map data by using a trained neural network model, to obtain the semantic map. 
On the other hand, Huang teaches performing convolution processing on the image data in the electronic map data by using a trained neural network model, to obtain the semantic map (Paragraph 60). 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Booher reference and perform the convolution processing of the images. Doing so would provide a more accurate, high resolution semantic map formation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski  can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669